 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HENRY Z. CARBAJAL III
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:18-CR-00017-LJO-SKO

12                               Plaintiff,            APPLICATION AND ORDER FOR MONEY
                                                       JUDGMENT
13                         v.

14   VICTOR HUGO GONZALES,

15                               Defendant.

16

17          On August 23, 2019, defendant Victor Hugo Gonzales entered a guilty plea to Count Two –

18 Bank Fraud in violation of 18 U.S.C. § 1344 of the Indictment.

19          As part of his plea agreement with the United States, defendant Victor Hugo Gonzales agreed to

20 forfeit voluntarily and immediately $333,841.12 as a money judgment pursuant to Fed. R. Crim. P.

21 32.2(b)(1). See Defendant Gonzales’ Plea Agreement ¶ II.F. Plaintiff hereby applies for entry of a

22 money judgment as follows:

23          1.     Pursuant to 18 U.S.C. § 982(a)(2) and Fed. R. Crim. P. 32.2(b)(1), the Court shall impose

24 a forfeiture money judgment against defendant Victor Hugo Gonzales in the amount of $333,841.12.

25          2.     The above-referenced forfeiture money judgment is imposed based on defendant Victor

26 Hugo Gonzales’ conviction for violating 18 U.S.C. § 1344 (Count Two). Said amount represents the
27 total amount of proceeds the defendant obtained, which the defendant agreed is subject to forfeiture

28


      APPLICATION AND ORDER FOR MONEY JUDGMENT         1
30
 1 based on the offense of conviction. Any funds applied towards such judgment shall be forfeited to the

 2 United States of America and disposed of as provided for by law.

 3          3.     Payment of the forfeiture money judgment should be made in the form of a cashier’s

 4 check made payable to the U.S. Marshals Service, and sent to the U.S. Attorney’s Office, Attn: Asset

 5 Forfeiture Unit, 2500 Tulare Street, Suite 4401, Fresno, CA 93721. Prior to the imposition of sentence,

 6 any funds delivered to the United States to satisfy the money judgment shall be seized and held by the

 7 U.S. Marshals Service, in its secure custody and control.

 8 Date: January 17, 2020                                McGREGOR W. SCOTT
                                                         United States Attorney
 9

10                                                       /s/ Henry Z. Carbajal III
                                                         HENRY Z. CARBAJAL III
11                                                       Assistant U.S. Attorney
12

13                                                 ORDER

14          For good cause shown, the Court hereby imposes a personal forfeiture money judgment against

15 defendant Victor Hugo Gonzales in the amount of $333,841.12. Any funds applied towards such

16 judgment shall be forfeited to the United States of America and disposed of as provided for by law.

17 Prior to the imposition of sentence, any funds delivered to the United States to satisfy the money

18 judgment shall be seized and held by the U.S. Marshals Service, in its secure custody and control.

19
     IT IS SO ORDERED.
20

21      Dated:    January 17, 2020                          /s/ Lawrence J. O’Neill _____
                                                      UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28


      APPLICATION AND ORDER FOR MONEY JUDGMENT          2
30
